



EXHIBIT 10.98


        
















NAVISTAR, INC.
SUPPLEMENTAL RETIREMENT ACCUMULATION PLAN
As Amended and Restated Effective June 1, 2016














McDermott Will & Emery LLP
Chicago, Illinois










--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
Introduction
1
Article 1    Definitions
2
1.1
Account or Accounts
2
1.2
Administrator
2
1.3
Base Salary
2
1.4
Beneficiary or Beneficiaries
2
1.5
Board
2
1.6
Bonus
2
1.7
Change in Control
3
1.8
Code
3
1.9
Company
3
1.10
Compensation
3
1.11
Crediting Rate
3
1.12
Eligible Employee
3
1.13
Employer
4
1.14
Employer Contribution(s)
4
1.15
ERISA
4
1.16
Former MRO Participant
4
1.17
January 1, 2014 MRO Participant
4
1.18
MRO
4
1.19
Parent
4
1.20
Participant
4
1.21
Participating Company
5
1.22
Plan
5
1.23
Plan Year
5
1.24
Point Factor Multiplier
5
1.25
Qualified Plan
5
1.26
Retirement
5
1.27
Retirement Eligibility Date
6
1.28
Settlement Date
6
1.29
Specified Employee
6
1.30
Spouse
6
1.31
Termination of Employment
6
1.32
Valuation Date
6
1.33
Years of Service
6
Article 2    Participation and Allocations
7
2.1
Enrollment
7
2.2
Discretionary Employer Contributions
7
2.3
Formula-Based Employer Contributions
7
2.4
Special Employer Contributions
8



i



--------------------------------------------------------------------------------





TABLE OF CONTENTS
(Continued)
 
 
Page
Article 3    Accounts
8
3.1
Participant Accounts
8
3.2
Vesting of Accounts
8
3.3
Crediting Rate
9
3.4
Statement of Accounts
9
Article 4    Benefits
10
4.1
Retirement Benefit
10
4.2
Termination
11
4.3
Death Benefit
11
4.4
Effect of Payment
11
Article 5    Amendment and Termination of Plan
12
5.1
Amendment or Termination of Plan
12
Article 6    Beneficiaries
12
6.1
Beneficiary Designation
12
6.2
Revision of Designation
13
6.3
Absence of Valid Designation
13
6.4
Doubt as to Beneficiary
13
6.5
Discharge of Obligations
13
Article 7    Administration and Claims Procedures
14
7.1
Administration
14
7.2
Claims Procedure
14
7.3
Appeals Procedure
15
Article 8    Conditions Related to Benefits
15
8.1
Nonassignability
15
8.2
No Right to Employer Assets
15
8.3
Protective Provisions
16
8.4
Contractual Obligation
16
8.5
Withholding
16
8.6
Assumptions and Methodology
16
8.7
Adoption by Participating Company
17
8.8
Trust
17
Article 9    Miscellaneous
17
9.1
Successors of the Employer
17
9.2
Employment Not Guaranteed
17
9.3
Gender, Singular and Plural
17
9.4
Captions
17
9.5
Validity
17
9.6
Waiver of Breach
17



ii



--------------------------------------------------------------------------------





TABLE OF CONTENTS
(Continued)
 
 
Page
9.7
Notice
18
9.8
Inability to Locate Participant or Beneficiary
18
9.9
Incompetence
18
9.10
Errors in Benefit Statement or Distributions
18
9.11
ERISA Plan
18
9.12
Effect on Other Plans
19
9.13
Applicable Law
19
9.14
Responsibility for Legal Effect
19
SUPPLEMENT A
20
SUPPLEMENT B
25





iii



--------------------------------------------------------------------------------






NAVISTAR, INC.
SUPPLEMENTAL RETIREMENT ACCUMULATION PLAN
As Amended and Restated Effective June 1, 2016
Introduction
The Plan and Its Effective Date
Navistar, Inc., a Delaware corporation (the “Company”), on behalf of itself and
each Participating Company, hereby establishes this Supplemental Retirement
Accumulation Plan, effective January 1, 2005 (the “Effective Date”), for the
purpose of attracting and retaining high-quality executives and promoting in its
key executives an interest in the continued growth, development and future
business success of the Company and each Participating Company. Except as
otherwise authorized by the Company, the benefits provided under the Plan shall
be provided in consideration for services to be performed by a Participant on or
after the Effective Date and through his or her Retirement. The Plan has been
amended from time to time thereafter, and this document constitutes a further
amendment and restatement effective June 1, 2016. The provisions of this
document shall be applicable to Participants, as hereinafter defined, who retire
or otherwise terminate employment on or after June 1, 2016. With regard to
employees who retired or otherwise terminated employment with the Company prior
to such date, the provisions of the Plan as in effect at the time of such
retirement or termination shall apply.
Compliance with Code Section 409A
The Plan is designed to comply in all respects with Code Section 409A and those
provisions of ERISA applicable to an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly compensated employees.” Notwithstanding the foregoing or any other
provision of the Plan to the contrary, with respect to any period prior to
January 1, 2009, it is intended that the Plan be construed and administered both
pursuant to and in accordance with a good faith interpretation of Code Section
409A and in a manner consistent with published guidance and other applicable
authorities promulgated thereunder. Treatment of amounts deferred under the Plan
pursuant to and in accordance with any transition rules provided under such
published guidance and other applicable authorities shall be expressly
authorized hereunder and shall be administered in accordance with procedures
established by the Administrator. Without limiting the generality of the
foregoing, the Plan was amended effective as of January 1, 2009 in order to
correct certain provisions of the Plan in the manner set forth in Section XI.B.
of IRS Notice 2010-6 and the provisions of the Plan shall be interpreted (and,
if appropriate, revised) so as to be consistent with the requirements of such
notice.


1



--------------------------------------------------------------------------------





Article 1
Definitions
For purposes of the Plan, the following words and phrases shall have the
following meanings unless a different meaning is plainly required by the
context:
1.1    Account or Accounts shall mean, depending on the context, the notional
account or accounts established on behalf of a particular Participant pursuant
to Article 3 of the Plan, or all such notional accounts in the aggregate
established on behalf of all Participants. The Account may be a bookkeeping
entry only and may be utilized solely as a device for the measurement and
determination of the benefits to be paid to a Participant or, in the case of a
Participant’s death, his or her Beneficiaries.
1.2    Administrator shall mean the Board, or such other person or persons
appointed by the Board to administer the Plan pursuant to Article 7 of the Plan.
The Board may, by writing, verbally, or otherwise, delegate to and allocate
among any committee, subcommittee or any of its members, or to any employee,
officer, or agent of the Company or a Participating Company, its authority to
perform any act under the Plan, including, without limitation, those matters
involving the exercise of discretion. Any such delegation or allocation of
authority will be subject to revocation at any time at the discretion of the
Board. Any reference in the Plan to the term “Administrator” with respect to
such delegated or allocated authority shall be deemed a reference to the Board’s
respective delegate or delegates.
1.3    Base Salary shall mean the base rate of cash compensation that is paid to
the Participant by the Employer during the Plan Year for services rendered while
an Eligible Employee during that Plan Year, excluding any Bonus and other
non-regular or variable forms of compensation, before reductions for applicable
tax withholding and contributions to or deferrals under any pension, deferred
compensation or benefit plans sponsored by the Employer.
1.4    Beneficiary or Beneficiaries shall mean one or more persons, trusts,
estates, or other entities, designated as such in accordance with Article 6 of
the Plan, that are entitled to receive benefits under the Plan upon the death of
a Participant.
1.5    Board shall mean the board of directors of the Company.
1.6    Bonus shall mean amounts paid to the Participant by the Employer during
the Plan Year for services rendered while an Eligible Employee in the form of
discretionary or incentive cash compensation, including, without limitation, the
amounts paid under the Company’s annual incentive (AI) plan or any other bonus
designated by the Administrator, before reductions for applicable tax
withholding and contributions to or deferrals under any pension, deferred
compensation or benefit plans sponsored by the Employer; provided, however, the
term “Bonus” shall specifically exclude long-term incentive awards, “lump sum”
increases, and recognition awards paid to the Participant by the Employer during
the Plan Year.


2



--------------------------------------------------------------------------------





1.7    Change in Control shall mean (a) a “change in ownership” of the Company
or the Parent, (b) a “change in effective control” of the Parent, or (c) a
“change in the ownership of a substantial portion of the assets” of the Company
or the Parent. For purposes of this Section 1.7, the terms “change in
ownership,” “change in effective control,” and “change in the ownership of a
substantial portion of the assets” shall have the respective meanings assigned
to such terms under Treasury Regulation §1.409A-3(i)(5); provided that a Change
in Control shall not occur under any circumstance with respect to any
acquisition of ownership of stock or assets of the Company or the Parent by an
employee or retiree benefit plan or trust sponsored or established by the
Employer; provided further that a change in the ownership of a substantial
portion of the assets of the Parent shall be determined without regard to the
sale or disposition of any or all of the assets of Navistar Financial
Corporation, and each successor thereto. For the avoidance of doubt, the sale or
disposition of any or all of the assets or stock of any subsidiary or affiliate
of the Parent (other than the sale or disposition of all or substantially all of
the assets or stock of the Company, as described above) shall not be deemed a
Change in Control.
1.8    Code shall mean the Internal Revenue Code of 1986, as amended from time
to time. Any reference in the Plan to a specific Section of the Code shall
include such Section, any valid regulation, applicable authorities, or such
other guidance of general applicability promulgated thereunder, and any
comparable provision of any future legislation amending, supplementing, or
superseding such Section of the Code.
1.9    Company shall mean Navistar, Inc., and each successor thereto.
1.10    Compensation shall mean (a) with respect to any Former MRO Participant,
the sum of such Former MRO Participant’s Base Salary paid to him or her by the
Employer during the Plan Year in excess of the Code Section 401(a)(17)
compensation limit for such Plan Year plus Bonus paid to him or her by the
Employer during the Plan Year, determined without regard to the Code Section
401(a)(17) compensation limit for such Plan Year, and (b) with respect to any
Participant who is not a Former MRO Participant, the sum of such Participant’s
Base Salary plus Bonus paid to him or her by the Employer during the Plan Year
in excess of the Code Section 401(a)(17) compensation limit for such Plan Year.
1.11    Crediting Rate shall mean the applicable rate for crediting notional
earnings, including gains or losses, on the Participant’s Account pursuant to
and in accordance with Section 3.3 of the Plan.
1.12    Eligible Employee shall mean the Chief Executive Officer of the Company
or the Parent or such other management employee of the Company or a
Participating Company who is employed in Organization Level 7 or above (or
equivalent, as determined by the Administrator), upon designation by the Board
to be eligible to participate in the Plan; provided that, except as otherwise
authorized by the Company, such individual is not eligible to participate under
the MRO as of January 1, 2005 (determined without regard to whether such
individual is eligible to actually retire under the MRO and receive benefits
thereunder at any time on or after January 1, 2005). Except as otherwise
authorized by the Company, a management employee of a Participating Company who
is employed in Organization Level 7 or above (or equivalent, as determined by
the Administrator) shall not be deemed an Eligible Employee with respect to any
period during which his or her Employer was not a Participating Company. An
individual’s status as an “employee” will be determined by the Administrator and
such determination will be conclusive and binding on all persons notwithstanding
any contrary determination of “employee” status by any court or governmental
agency, including, without limitation, the Internal Revenue Service.
Notwithstanding the exception in the first sentence in the preceding paragraph,
effective January 1, 2014, “Eligible Employees” shall include “January 1, 2014
MRO Participants” (as defined in Section 1.17 of the Plan).


3



--------------------------------------------------------------------------------





1.13    Employer shall mean, depending on the context, the Company or a
Participating Company, as the case may be, that is the legal employer of the
Participant, or all such entities in the aggregate; provided that to the extent
(and only to the extent) required under Code Section 409A, the “Employer” shall
mean the entity for whom the Participant performs services and with respect to
whom the legally binding right to payments under the Plan arises, and all
entities with whom such entity would be considered a single employer under Code
Section 414(b) or 414(c).
1.14    Employer Contribution(s) shall mean the notional contributions by or on
behalf of the Employer to a Participant’s Account pursuant to and in accordance
with Article 2 of the Plan.
1.15    ERISA shall mean the Employee Retirement Income Security Act of 1974, as
may be amended from time to time. Any reference in the Plan to a specific
Section of ERISA shall include such Section, any valid regulation, applicable
authorities, or such other guidance of general applicability promulgated
thereunder, and any comparable provision of any future legislation amending,
supplementing, or superseding such Section of ERISA.
1.16    Former MRO Participant shall mean any Participant (a) who was first
hired by the Employer (other than IC Corporation, International Diesel of
Alabama, LLC, IC of Oklahoma, LLC, SST Truck Company LLC, and each successor
thereto, or such other Participating Companies designated by the Administrator,
and each successor thereto) prior to January 1, 1996, (b) whose date of birth is
subsequent to January 1, 1960, and (c) who is employed in Organization Level 7
or above (or equivalent, as determined by the Administrator) as of December 31,
2004. For the avoidance of doubt, “January 1, 2014 MRO Participants” (as defined
in Section 1.17) are not “Former MRO Participants.”
1.17    January 1, 2014 MRO Participant shall mean the Chief Executive Officer
of the Company or the Parent or such other management employee of the Company or
a Participating Company who is employed in Organization Level 7 or above (or
equivalent, as determined by the Administrator) who, immediately prior to
January 1, 2014, was eligible to accrue benefits under the MRO (determined
without regard to whether such individual is eligible to actually retire under
the MRO and receive benefits thereunder at any time on or after January 1,
2014). (Of necessity, in accordance with the provisions of the MRO, such January
1, 2014 MRO Participant will have a date of birth that is on or prior to January
1, 1960.)
1.18    MRO shall mean the Company’s Managerial Retirement Objective Plan or the
Navistar Financial Corporation Managerial Retirement Objective Plan, as the case
may be, as each may be amended from time to time.
1.19    Parent shall mean the Company’s parent corporation, Navistar
International Corporation, and each successor thereto.
1.20    Participant shall mean an Eligible Employee who participates in the Plan
pursuant to and in accordance with Section 2.1.


4



--------------------------------------------------------------------------------





1.21    Participating Company shall mean the (a) Parent, (b) International Truck
and Engine Export Corporation, (c) International Truck and Engine Overseas
Corporation, (d) Indianapolis Casting Corporation, (e) Navistar Financial
Corporation, (f) International Truck Intellectual Property Company, LLC, (g)
International Engine Intellectual Property Company, LLC, (h) IC Bus, LLC,
effective January 1, 2006 (named IC, LLC immediately prior to March 6, 2008 and
formerly named IC Corporation immediately prior to October 31, 2007), (i)
Navistar Diesel of Alabama, LLC, effective January 1, 2006 (named International
Diesel of Alabama, LLC immediately prior to February 19, 2008), (j) IC Bus of
Oklahoma, LLC, effective January 1, 2006 (named IC of Oklahoma, LLC immediately
prior to February 19, 2008)), (k) SST Truck Company LLC, effective January 1,
2006 (named SST Truck Company, LP immediately prior to October 31, 2007)(l)
Navistar International Employee Leasing Company, effective December 1, 2005, and
(m) Navistar Defense, LLC, effective February 1, 2006 (named International
Military and Government LLC immediately prior to February 19, 2008), and (n)
Pure Power Technologies, LLC, generally effective January 1, 2010, and each
successor thereto, and each other U.S. subsidiary and affiliate of the Company
that would be considered a single employer with the Company under Code Section
414(b) or 414(c), and each successor thereto, but only to the extent each such
other subsidiary or affiliate has been designated by the Administrator as a
Participating Company and has adopted the Plan pursuant to Section 8.7 of the
Plan; provided, however, that each such entity shall cease being a Participating
Company for purposes of determining its employees’ eligibility both to
participate in the Plan and to receive Employer Contributions hereunder with
respect to any period during which such entity would not be considered a single
employer with the Company under Code Section 414(b) or 414(c) or effective on
such earlier date prescribed by the Administrator.
1.22    Plan shall mean the Navistar, Inc. Supplemental Retirement Accumulation
Plan, as set forth in this instrument and as hereafter amended from time to
time, and, to the extent (and only to the extent) required under Code Section
409A, any other plan with which the Plan is required to be aggregated under Code
Section 409A. The Plan is intended to constitute a nonelective account balance
plan, as defined in Treasury Regulation §1.409A-1(c)(2)(i)(B).
1.23    Plan Year shall mean the calendar year, but limited to calendar years
beginning on or after January 1, 2005.
1.24    Points Factor Multiplier shall mean (a) with respect to any Former MRO
Participant, five (5) percentage points multiplied by the Participant’s age (in
whole years) as of January 1, 2005, plus eight (8) percentage points multiplied
by the Participant’s Years of Service (in whole and tenths of years) as of
January 1, 2005, and (b) with respect to any Participant who is not a Former MRO
Participant, one (1).
1.25    Qualified Plan shall mean (a) the Company’s Retirement Accumulation Plan
(including the Company’s 401(k) Retirement Savings Plan and the IC Bus, LLC
401(k) Plan which were merged into said plan) or (b) such other defined
contribution plan qualified under Code Section 401(a) in which a Participant
participates and which is sponsored by the Employer in the relevant Plan Year
and designated by the Administrator to be taken into account for purposes of the
calculation of Employer Contributions made to the Plan, as each may be amended
from time to time.
1.26    Retirement shall mean the date on which either of the following events
occur with respect to a Participant (a) the Participant’s Termination of
Employment on or after his or her Retirement Eligibility Date, or (b) the
Participant’s involuntary Termination of Employment within two (2) years
following the date of a Change in Control; or (c) attainment of age 55, in the
case of a Former MRO Participant, upon an involuntarily Termination of
Employment (for reasons other than Cause) occurring on or after January 1, 2008,
unrelated to a Change in Control.


5



--------------------------------------------------------------------------------





1.27    Retirement Eligibility Date shall mean the date on which the Participant
has both attained at least age fifty-five (55) and completed at least ten (10)
Years of Service.
1.28    Settlement Date shall mean the date on which a Participant’s Account (or
any portion thereof) is paid (or, in the case of annual installment payments,
the date on which the first annual installment amount from the Participant’s
Account (or any portion thereof) is paid) to the Participant or, in the case of
the Participant’s death before any payment from his or her Account is made, his
or her Beneficiaries. Except as otherwise provided in the Plan or as otherwise
required or permitted under Code Section 409A, the Settlement Date shall be
within ninety (90) days following the Valuation Date; provided that, in the case
of any Participant who is a Specified Employee as of his or her Termination of
Employment (other than by reason of death), the Settlement Date shall be the
Valuation Date.
1.29    Specified Employee shall mean any Participant who is a “specified
employee,” as defined in Treasury Regulation §1.409A-1(i), including any
elections described in Treasury Regulation §1.409A-1(i)(2) through (7) made by
the Employer.
1.30    Spouse shall mean the person to whom the Participant is legally married
under applicable law. For purposes of further clarity, the term “spouse” shall
include, as of June 26, 2013, an individual married to a person of the same sex
if the individuals are lawfully married under state law (even if the couple
lives in a jurisdiction that does not recognize same-sex marriage). The term
“spouse” does not include individuals (whether of the opposite sex or the same
sex) who have entered into a registered domestic partnership, civil union, or
other similar formal relationship recognized under state law that is not
denominated as a marriage under the laws of that state, and the term “marriage”
does not include such formal relationships.
1.31    Termination of Employment shall mean the date on which the Participant’s
employment with the Employer is terminated for any reason whatsoever, whether
voluntary or involuntary, including, without limitation, as a result of the
Participant’s Retirement or death; provided that such termination of employment
with the Employer would otherwise be deemed a “separation from service” within
the meaning of Treasury Regulation §1.409A-1(h) (using a percentage of 80% to
determine the controlled group of corporations and businesses under common
control). For purposes of this Section 1.30, except as otherwise required or
permitted under Code Section 409A, (a) the employment relationship shall be
treated as continuing intact while the Participant is on military leave, sick
leave, or other bona fide leave of absence if the period of any such leave does
not exceed six months, or if longer, so long as the Participant retains the
right to reemployment with the Employer under an applicable statute or by
contract, (b) a leave of absence constitutes a bona fide leave of absence only
if there is a reasonable expectation that the Participant will return to perform
services for the Employer, and (c) if the period of leave exceeds six months and
the Participant does not retain a right to reemployment under an applicable law
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period.
1.32    Valuation Date shall mean, except as otherwise provided in the Plan, the
later of (a) the last business day in March of the year immediately following
the year in which the Participant’s Retirement occurs, or (b) in the case of any
Participant who is a Specified Employee as of his or her Termination of
Employment (other than by reason of death), the last business day of the seventh
month following the Participant’s Retirement; provided that the Valuation Date
with respect to the annual installment portion of the payment option described
in Section 4.1(a)(iii) shall mean the last business day in March of the second
year following the year in which the Participant’s Retirement occurs.
1.33    Years of Service shall mean the years of service credited to the
Participant for purposes of vesting under either the Qualified Plan or an
Employer-sponsored defined benefit plan qualified under Code Section 401(a),
whichever is greater.


6



--------------------------------------------------------------------------------





Article 2
Participation and Allocations
2.1    Enrollment. An Eligible Employee shall automatically become a Participant
in the Plan as of the date he or she becomes an Eligible Employee, and shall be
eligible to receive Employer Contributions in accordance with this Article 2
with respect to any period of employment during which he or she is an Eligible
Employee. An Eligible Employee shall cease being a Participant in the Plan as of
the date on which all amounts credited to his or her Account have been fully
distributed (or deemed fully distributed) in accordance with the terms of the
Plan.
2.2    Discretionary Employer Contributions. The Employer shall have the
discretion to make Employer Contributions to the Plan with respect to any Plan
Year on behalf of any Participant. Employer Contributions shall be made in the
complete and sole discretion of the Employer and no Participant shall have the
right to receive any Employer Contribution regardless of whether Employer
Contributions are made on behalf of any other Participant.
2.3    Formula-Based Employer Contributions. To the extent, and only to the
extent, the Employer makes, in its complete and sole discretion, a Formula-Based
Employer Contribution on behalf of a Participant with respect to a particular
Plan Year, such Formula-Based Employer Contribution shall equal the excess of
(a) over (b), below:
(a)The product of the “applicable percentage” for such Plan Year, the
Participant’s Compensation during such Plan Year, and the Participant’s
applicable Points Factor Multiplier. For purposes of this paragraph (a), the
“applicable percentage” for the applicable Plan Year shall be determined in
accordance with the following table:
Participant’s Age on Last Day of Plan Year
Applicable Percentage
Under Age 30
2.0%
At Least Age 30 and Under Age 40
3.5%
At Least Age 40 and Under Age 50
5.0%
Age 50 or Older
6.5%

(b)    (i)    With respect to any Former MRO Participant, effective for Employer
Contributions to be credited for Plan Years beginning on or after January 1,
2006, an amount equal to the portion of the Former MRO Participant’s “employer
retirement contribution” (as defined in the applicable Qualified Plan, but as
modified herein) attributable to his or her Bonus with respect to such Plan Year
(determined by first attributing the Former MRO Participant’s Base Salary for
such Plan Year) that is allocated on his or her behalf under the Qualified Plan
for such Plan Year, except that the determination of such employer retirement
contribution shall be determined by using the same single Applicable Percentage
that is used in paragraph (a) above in lieu of the applicable percentage(s)
specified in the Qualified Plan (provided further that for Employer
Contributions, if any, to be credited for Plan Year 2005, the provisions of the
Plan as in effect as of January 1, 2005, shall apply), and
(ii)    With respect to any Participant who is not a Former MRO Participant,
zero (0).


7



--------------------------------------------------------------------------------





2.4    Special Employer Contributions. By way of further clarity,
notwithstanding the provisions of Section 2.3, the Employer may make, in its
complete and sole discretion, a Special (that is, not Formula-Based) Employer
Contribution on behalf of a Participant with respect to a particular Plan Year
in any amount determined by the Employer. Such Special Employer Contribution may
be in addition to or in lieu of a Formula-Based Employer Contribution with
respect to the particular Plan Year, as determined by the Employer in its
complete and sole discretion.
Article 3
Accounts
3.1    Participant Accounts. One Account (or multiple Accounts, as determined in
the complete and sole discretion of the Administrator) shall be maintained for
each Participant and credited with any Employer Contributions made on behalf of
such Participant at the time specified by the Administrator. Each Account shall
be deemed to be credited with notional earnings, including gains or losses, as
provided in Section 3.3, from the date each such Employer Contribution is
credited to such Account through the Valuation Date (or, in the case of annual
installment payments, through the dates described in Section 4.1(c)).
3.2    Vesting of Accounts. All amounts credited to a Participant’s Account
shall be vested and nonforfeitable upon the earlier of the Participant’s
Retirement, the Participant’s Retirement Eligibility Date, upon a Change in
Control, or, in the case of any Former MRO Participant, upon an involuntary
Termination of Employment (for reasons other than Cause) occurring on or after
January 1, 2008; provided that a Participant’s Account becoming vested and
nonforfeitable upon a Change in Control shall be expressly conditioned upon such
Participant’s involuntary Termination of Employment occurring within two (2)
years following such Change in Control. Notwithstanding any other provision of
the Plan to the contrary, in the event a Participant’s Termination of Employment
occurs prior to becoming vested in his or her Account, all amounts credited to
such Participant’s Account shall be immediately forfeited without any right to
restoration whatsoever and the Participant shall be deemed to have received a
lump sum payment of zero dollars ($0.00) as of his or her Termination of
Employment. For purposes of this Section 3.2 and Section 4.2, the term “Cause”
shall mean that the reason for the Participant’s involuntary Termination of
Employment was (a) willful misconduct involving an offense of a serious nature
that is demonstrably and materially injurious to any Employer, monetarily or
otherwise, (b) conviction of, or entry of a plea of guilty or nolo contendere
to, a felony as defined by the laws of the United States of America or by the
laws of the State or other jurisdiction in which the Participant is so
convicted, or (c) continued intentional failure to substantially perform
required duties for the Employer after written demand to so perform by the
Employer (other than a failure due to physical or mental disability). For
purposes of determining whether “Cause” exists, no act, or failure to act, on
the Participant’s part will be deemed “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s act, or failure to act, was in the best interest of the
Employer.


8



--------------------------------------------------------------------------------





3.3    Crediting Rate. The Crediting Rate on amounts credited to a Participant’s
Account shall be the fixed rate of interest per annum, as determined by the
Administrator in its complete and sole discretion, compounded daily (or over
such other period, as determined by the Administrator, in its complete and sole
discretion), for the three-year period beginning January 1, 2005 and ending
December 31, 2007; provided that the Administrator, in its complete and sole
discretion, may periodically revise and/or supplement the foregoing Crediting
Rate anytime after the expiration of such three-year period. Absent any such
revision or supplementation, such fixed Crediting Rate shall continue in effect
unless and until so revised and/or supplemented by the Administrator. In lieu of
and/or in addition to such fixed Crediting Rate, the Administrator may, in its
complete and sole discretion, select one or more fixed Crediting Rates,
investment Crediting Rates based on a rate of return on one or more
predetermined investments, or a combination thereof; provided that if more than
one Crediting Rate is selected by the Administrator, the Administrator may, in
its complete and sole discretion and in accordance with procedures established
by the Administrator, allow Participants to allocate their Accounts among such
Crediting Rates. The Participant’s Account shall be increased or reduced, as the
case may be, to reflect any notional earnings, including gains or losses,
attributable to the applicable Crediting Rate. The Administrator’s choice of any
investment shall be solely for purposes of calculation of the Crediting Rate.
The Employer shall have no obligation to set aside or invest funds in any
selected investment and, if the Employer elects to invest funds as directed by
the Administrator or the Participant, as the case may be, the Participant shall
have no more right to such investment than any other unsecured general creditor.
The Participant’s Account shall continue to be credited at the Crediting Rate
through the Valuation Date (or, in the case of annual installment payments,
through the dates described in Section 4.1(c)).
3.4    Statement of Accounts. For each Plan Year, the Administrator shall
provide each Participant with statements at least annually setting forth the
Participant’s Account balance as of the end of each March 31 following the
applicable Plan Year (or such other date specified by the Administrator, in its
complete and sole discretion). Notwithstanding the foregoing, to the extent such
statements are generated exclusively through electronic media (and not in paper
form), the Administrator shall provide each Participant with periodic
instructions (at least once per calendar year) regarding how to access the
Participant’s Account balance.


9



--------------------------------------------------------------------------------





Article 4
Benefits
4.1    Retirement Benefit.
(a)    Form and Timing of Payment. In the event of the Participant’s Retirement,
the Participant shall be entitled to receive a cash payment on the Settlement
Date in an amount equal to the total balance of the Participant’s Account as of
the Valuation Date (or, in the case of annual installment payments described in
clause (ii) or (iii) below, a specified portion of the total balance of the
Participant’s Account as of the Valuation Date, subject to any subsequent
adjustments for prior installment payments and lump sum payment (if any), and
notional earnings, including gains or losses, as described in Section 4.1(c)). A
Participant may elect to receive such payment on the Settlement Date in any of
the following optional forms of payment (i) in a lump sum payment, (ii) in
annual installments over a period ranging from two (2) years to 20 years (in
whole years), or (iii) a specified portion of the total balance of the
Participant’s Account as of the Valuation Date payable in a lump sum payment,
with any remaining balance of the Account as of such Valuation Date, subject to
any subsequent adjustments for prior installment payments and such lump sum
payment, and notional earnings, including gains or losses, as described in
Section 4.1(c), payable in annual installments over a period ranging from two
(2) years to 20 years (in whole years); provided that, notwithstanding any
Participant form of payment election to the contrary and to the extent permitted
under Code Section 409A, the total balance of the Participant’s Account (or any
portion thereof) that was originally scheduled to be paid in the form of annual
installments shall instead be paid on the Settlement Date in the form of a lump
sum payment if the total balance of such Participant’s Account as of the
Valuation Date (or, in the case of the payment option described in clause (iii)
above, as of the Valuation Date applicable solely to the lump sum payment
portion thereof) is less than one-hundred thousand dollars ($100,000). A
Participant’s form of payment election shall be made by filing the appropriate
election form(s) with the Administrator within thirty (30) days after the
Participant initially becomes eligible to participate in the Plan (within the
meaning of Treasury Regulation §1.409A-2(a)(7)) with respect to Compensation
paid for services to be performed after the date on which such election is made,
subject to the special election timing rule under Treasury Regulation
§1.409A-2(a)(7)(iii) permitting such initial election to be effective
retrospectively if made within thirty (30) days following the first year the
Participant accrues a benefit under an excess benefit plan. Upon the expiration
of the applicable thirty (30)-day election period described above, the
Participant’s election shall become irrevocable, except as otherwise provided in
Section 4.1(b). A Participant who fails to timely elect the form of payment
shall be deemed to have elected to receive a lump sum payment under clause (i)
of this paragraph (a).
(b)    Subsequent Change in the Form of Payment. Except to the extent otherwise
required or permitted under Code Section 409A, the Participant shall not be
permitted to change or revoke the form of payment with respect to his or her
Account on or after the date on which such election would otherwise be
irrevocable under Section 4.1(a) unless all of the following requirements are
satisfied with respect to such Participant’s subsequent election to change the
form of payment: (i) such election shall not take effect until twelve (12)
months after the date on which the election is made; and (ii) except in the case
of a payment on account of death, as described in Section 4.3, the payment with
respect to which such election is must be deferred for a period of five (5)
years from the date such payment would otherwise have been paid (or in the case
of annual installment payments, five (5) years from the date the first annual
installment payment would otherwise have been scheduled to be paid).


10



--------------------------------------------------------------------------------





(c)    Amount and Timing of Annual Installment Payments. If the Participant
elected and is entitled to receive annual installment payments in accordance
with the provisions of this Section 4.1, the Participant’s first annual
installment payment shall commence on the Settlement Date and shall equal the
total balance of his or her Account as of the Valuation Date divided by the
total number of years over which his or her annual installment payments are
scheduled to be paid. Subject to the provisions of this Section 4.1, each
subsequent annual installment payment shall be paid to the Participant within
ninety (90) days of the last business day in March of each subsequent year
following the year in which the Participant’s Settlement Date occurred,
commencing in the year immediately following the year in which the Participant’s
Settlement Date occurred and ending in the year in which the final annual
installment payment is due. The amount of each subsequent annual installment
payment shall be equal to the balance then credited to the Participant’s Account
as of the last business day in March of each such subsequent year following the
year in which the Participant’s Settlement Date occurred, which shall reflect
both reductions for prior annual installment payments and lump sum payment (if
any) made to the Participant, as described in this Section 4.1, and any
adjustments for notional earnings, including gains or losses, as described in
Section 3.3, divided by the total remaining number of years over which his or
her annual installment payments are scheduled to be paid.
4.2    Termination. In the event of the Participant’s Termination of Employment,
other than by reason of Retirement or, in the case of any Former MRO
Participant, involuntary Termination of Employment (for reasons other than
Cause) occurring on or after January 1, 2008, the Participant’s Account shall be
forfeited in accordance with Section 3.2 and no benefits shall be payable or
owed under the Plan to the Participant or, following such Participant’s death,
his or her Beneficiaries.
4.3    Death Benefit. If the Participant dies on or after Retirement (including
Termination of Employment as a result of the Participant’s death on or after his
or her Retirement Eligibility Date), but prior to the date on which all amounts
then credited to his or her Account have been fully distributed in accordance
with the terms of the Plan, the Company shall pay to the Participant’s
Beneficiaries a lump sum amount in cash equal to the remaining amount then
credited to the Participant’s Account as of the last business day of the month
in which the Participant’s death occurs, subject to any adjustments to the
Participant’s Account through such date, as described in Section 4.1; provided
that such date shall be deemed the Valuation Date in the case of the
Participant’s death before any payment from his or her Account is made or shall
be deemed a new Valuation Date in the case of the Participant’s death on or
after any payment from his or her Account is made. Such lump sum amount shall be
paid to the Participant’s Beneficiaries within ninety (90) days following the
Participant’s date of death; provided that in the event any such Beneficiary
survives the Participant but dies before the date on which such amount is paid
to him or her, such amount shall be paid to that Beneficiary’s estate. The
provisions of this Section 4.3 shall also apply with respect to a Former MRO
Participant who dies on or after an involuntarily Termination of Employment (for
reasons other than Cause) occurring on or after January 1, 2008, unrelated to a
Change in Control, but prior to the date on which all amounts then credited to
his or her Account have been fully distributed in accordance with the terms of
the Plan.
4.4    Effect of Payment. The full payment (including deemed full payment) of a
Participant’s Account under the Plan shall completely discharge all obligations
to a Participant and his or her Beneficiaries.


11



--------------------------------------------------------------------------------





Article 5
Amendment and Termination of Plan
5.1    Amendment or Termination of Plan. The Company may, at any time, direct
the Administrator to amend or terminate the Plan, in part or in its entirety,
including, without limitation, with respect to any or all Participants and
Employers, regardless of any resulting income tax or other consequences to
Participants and their Beneficiaries, except that, unless and to the extent
otherwise required by applicable law, no such amendment or termination may
reduce the Account balance immediately preceding the date on which it is adopted
or becomes effective, whichever is later, with respect to either any Participant
who was vested in his or her Account as of such date in accordance with Section
3.2 or any Former MRO Participant. If the Company terminates the Plan, in part
or its entirety, notwithstanding any other provision of the Plan to the
contrary, (a) no additional Years of Service or age for any Participant (other
than any Former MRO Participant) shall be credited under the Plan for the
purpose of determining any affected Participant’s eligibility for Retirement
with respect to any period after the effective date of such Plan termination,
(b) no additional amounts, including, without limitation, Employer Contributions
under Article 2 and notional earnings, including gains and losses, under Section
3.3, shall be credited under the Plan with respect to any affected Participant’s
Account for the purpose of calculating Plan benefits with respect to any period
after the effective date of such Plan termination, and (c) the Company shall pay
to each Participant the benefits such Participant would be entitled to receive
under Section 4.1 of the Plan at the same time and in the same form such
benefits would otherwise have been payable under the terms of the Plan.
Notwithstanding the foregoing, to the extent (and only to the extent) permitted
under Code Section 409A, the Company may, in its complete and sole discretion,
accelerate distributions hereunder, whether or not in-pay status, to be paid in
a lump sum upon the termination of the Plan, in part or its entirety, including
where such Plan termination is due to a Change in Control, corporate dissolution
taxed under Code Section 331, bankruptcy of the Company that is approved by a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), or such other events and
conditions prescribed under Code Section 409A, in which case the terms of the
Plan shall be deemed to be modified as necessary and appropriate to effectuate
such accelerated distributions, including, without limitation, modification of
the Valuation Date to mean the date on which the event or condition giving rise
to such accelerated distributions occurs.
Article 6
Beneficiaries
6.1    Beneficiary Designation. In accordance with procedures established by the
Administrator, the Participant shall have the right, at any time during his or
her lifetime, to designate Beneficiaries (both primary and contingent) to whom
payment under the Plan shall be made in the event of the Participant’s death.
The Beneficiary designation shall be effective upon receipt by the
Administrator.


12



--------------------------------------------------------------------------------





6.2    Revision of Designation. The submission of a new Beneficiary designation
shall cancel all prior Beneficiary designations. The Administrator shall be
entitled to rely upon the last Beneficiary designation made by the Participant
and received by the Administrator prior to the Participant’s death. Any
finalized divorce or marriage of a Participant subsequent to the date of a
Beneficiary designation shall revoke such designation, unless in the case of
divorce the previous Spouse was not designated as Beneficiary and unless in the
case of marriage the Participant’s new Spouse has previously been designated as
Beneficiary. Notwithstanding any provision of the Plan to the contrary and any
Beneficiary designation filed with the Administrator in accordance with this
Article 6, the Participant’s Account shall be payable in full to the
Participant’s surviving Spouse in accordance with this Article 6 (treating such
Spouse as the Participant’s sole designated Beneficiary), unless prior to the
Participant’s death the following requirements were met: (a) the Participant
elected that his or her Account (in whole or in part) be paid to a Beneficiary
other than the Participant’s surviving Spouse; (b) the Participant’s surviving
Spouse consented in writing to such election; (c) the surviving Spouse’s consent
acknowledged the effect of such election; and (d) such election designates a
Beneficiary that may not be changed without further spousal consent, unless the
surviving Spouse executed a general written consent expressly permitting changes
to the Participant’s Beneficiary designation without any requirement of further
consent of the surviving Spouse; provided that consent of the Participant’s
surviving Spouse shall not be required if (i) such Spouse cannot be located or
(ii) the Participant is legally separated or has been abandoned (within the
meaning of applicable local law), and the Participant has a court order to that
effect.
6.3    Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided in this Article 6, or if the Beneficiary designation is
revoked by marriage, divorce, or otherwise without substitution of a new
Beneficiary designation, or if every person designated as a Beneficiary
predeceases the Participant, then the Administrator shall direct the
distribution of such benefits to the Participant’s estate.
6.4    Doubt as to Beneficiary. If the Administrator has any doubt as to the
proper Beneficiary to receive payments pursuant to the Plan, the Administrator
shall have the right, exercisable at its complete and sole discretion, to cause
the Company to either withhold such payments until such matter is resolved to
the Administration’s satisfaction, or pay such amount into any court of
appropriate jurisdiction, with such court ordered payment completely discharging
the liability of the Plan, the Company, each Employer, and the Administrator.
6.5    Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Plan, the Company, each
Employer, and the Administrator from all further obligations under the Plan with
respect to that Beneficiary.


13



--------------------------------------------------------------------------------





Article 7
Administration and Claims Procedures
7.1    Administration. The Plan shall be administered by the Administrator,
which shall have the exclusive right and full discretion (a) to interpret the
Plan, (b) to decide any and all matters arising hereunder (including, without
limitation, the right to remedy possible ambiguities, inconsistencies, or
omissions), (c) to make, amend and rescind such rules as it deems necessary for
the proper administration of the Plan, (d) consult with counsel, who may be
counsel to the Company, and (e) to make all other determinations and resolve all
questions of fact necessary or advisable for the administration of the Plan,
including determinations regarding eligibility for benefits payable under the
Plan; provided, however, that no individual who is serving on behalf of the
Administrator shall vote or act on any matter relating solely to himself or
herself. Benefits under the Plan will be paid only if the Administrator decides
in its discretion that the applicant is entitled to them. All interpretations of
the Administrator with respect to any matter hereunder shall be final,
conclusive and binding on all persons affected thereby. The Administrator shall
not be liable to any Participant or Beneficiary for any determination, decision,
or action made in good faith with respect to the Plan. The Company will
indemnify and hold harmless the Administrator from and against any and all
liabilities, costs, and expenses incurred by such persons as a result of any
act, or omission, in connection with the performance of such persons’ duties,
responsibilities, and obligations under the Plan, other than such liabilities,
costs, and expenses as may result from the gross negligence, bad faith, willful
misconduct, or criminal acts of such persons.
7.2    Claims Procedure. Any Participant, former Participant or Beneficiary (or
each such individual’s authorized representative) (each a “Claimant”) may file a
written claim with the Administrator setting forth the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit. The Administrator shall determine the validity of the claim and shall
notify the Claimant of its decision not later than ninety (90) days after
receipt of the claim, unless the Administrator determines that special
circumstances require an extension of time (up to an additional ninety (90)
days) for processing the claim. If the Administrator determines that an
extension of time for processing is required, written notice of the extension
shall be furnished to the Claimant prior to the expiration of the initial ninety
(90)-day period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Administrator expects
to render its decision. Every claim for benefits which is denied shall be denied
by written notice setting forth in a manner calculated to be understood by the
Claimant (a) the specific reason or reasons for the denial, (b) specific
reference to any provisions of the Plan on which the denial is based, (c)
description of any additional material or information that is necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary, and (d) an explanation of the procedure for further
reviewing the denial of the claim and of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse determination on
review.


14



--------------------------------------------------------------------------------





7.3    Appeals Procedure. Within sixty (60) days after the receipt of a denial
of a claim, a Claimant may file a written appeal requesting a review of such
denial. Such review shall be undertaken by the Administrator and shall be a full
and fair review in accordance with Section 503 of ERISA, including (a) providing
the Claimant the opportunity to submit written comments, documents, records, and
other information relating to his or her claim, (b) providing the Claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s claim, and (c)
providing a review that takes into account all comments, documents, records, and
other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The Administrator shall notify the Claimant of its
decision not later than sixty (60) days after receipt of a request for review
from a Claimant, unless the Administrator determines that special circumstances
require an extension of time (up to an additional sixty (60) days) for
processing the claim. If the Administrator determines that an extension of time
for processing is required, written notice of the extension shall be furnished
to the Claimant prior to the expiration of the initial sixty (60)-day period.
The extension notice shall indicate the special circumstances requiring an
extension of time and the date by which the Administrator expects to render the
determination on review. The determination on review shall be in writing in a
manner calculated to be understood by the Claimant and shall include (i) the
specific reason or reasons for the adverse determination, (ii) reference to
specific Plan provisions on which the determination is based, (iii) a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits, and (iv) a statement
of the Claimant’s right to bring a civil action under Section 502(a) of ERISA
following such adverse determination on appeal. After exhaustion of the Plan’s
claims and appeals procedures, any further legal action taken against the Plan
or its fiduciaries must be filed in a court of law no later than the earlier of
(i) 180 days after the Administrator’s final decision regarding the claim
appeal, (ii) three years after the date on which the Claimant commenced payment
of the Plan benefits at issue in the judicial proceeding, or (iii) the statutory
deadline for filing a claim or lawsuit with respect to the Plan benefits at
issue in the judicial proceeding as determined by applying the most analogous
statute of limitations for the State of Illinois.
Article 8
Conditions Related to Benefits
8.1    Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, any amounts payable under the Plan, or any part thereof, which
are, and all rights to which are expressly declared to be, non-assignable and
non-transferable. Except to the extent required by applicable law, no part of
the amounts payable under the Plan shall be subject to execution, seizure,
attachment, orders, decrees, levis, garnishment or sequestration for the payment
of any debts, judgments, alimony, or separate maintenance owed by the
Participant or any other person, or be transferable by operation of law,
including, without limitation, a Participant’s or any other person’s bankruptcy
or insolvency.
8.2    No Right to Employer Assets. The benefits paid under the Plan shall be
paid from the general assets of the Employer, and Participants and their
Beneficiaries, heirs, successors and assigns shall be no more than unsecured
general creditors of the Employer with no special or prior right, interest, or
claim to any assets of the Employer for payment of any obligations hereunder.


15



--------------------------------------------------------------------------------





8.3    Protective Provisions. Notwithstanding any other provision of the Plan to
the contrary, any benefit otherwise payable under the Plan to the Participant
(or, in the case of the Participant’s death, his or her Beneficiaries) shall be
forfeited if, without the written consent of the Company, a Participant,
directly or indirectly (whether as owner, principal, agent, partner, officer,
director, employee, consultant, investor, lender or otherwise), for the 12-month
period immediately after the Participant’s Retirement, engages in any line of
business that is the same as, similar to, or competitive with a material line of
business of the Employer (determined by the Administrator, in its complete and
sole discretion, as of the date of the Participant’s Retirement) in the cities,
counties or other geographic areas anywhere within the United States of America
in which the Employer is authorized to conduct such material lines of business
during such 12-month period; provided that (a) such restriction shall not
prohibit the Participant’s purchase or ownership of less than 5% of the
outstanding voting stock of a publicly-held company, and (b) the Participant may
be associated with an entity that consists of separate business units, one or
more of which engages in a line of business that is the same as, similar to, or
competitive with a material line of business of the Employer (determined by the
Administrator, in its complete and sole discretion, as of the date of the
Participant’s Retirement), as long as the business unit with which the
Participant is associated does not engage in a line of business that is the same
as, similar to, or competitive with such a material line of business of the
Employer and the Participant is not associated in any respect whatsoever with
(whether as owner, principal, agent, partner, officer, director, employee,
consultant, investor, lender or otherwise, on a paid or unpaid basis) any line
of business that is the same as, similar to, or competitive with such a material
line of business of the Employer. Any determination made by the Administrator
with respect to the foregoing restriction shall be final, conclusive and binding
on all persons affected thereby. Further, the Participant shall cooperate with
the Employer by furnishing any and all information requested by the
Administrator in order to facilitate the payment of benefits hereunder, and by
taking such other actions as may be requested by the Administrator with respect
to the administration of the Plan. If the Participant refuses to so cooperate,
the Employer shall have no further obligation to the Participant under the Plan.
For purposes of this Section 8.3, the Employer shall mean the Company and each
Participating Company in the aggregate.
8.4    Contractual Obligation. Notwithstanding any provision (other than
Sections 5.1, 8.2, and 8.3) of the Plan to the contrary, unless and to the
extent otherwise required by applicable law, the Company hereby makes a
contractual commitment to pay benefits under and in accordance with the Plan
with respect to any Participant, but only to the extent any such Participant is
then vested in his or her Account, as determined in accordance Section 3.2.
8.5    Withholding. The Participant shall make appropriate arrangements with the
Employer for satisfaction of any federal, state or local income tax withholding
requirements, Social Security and other employment tax or other requirements
applicable to the granting, crediting, vesting or payment of benefits under the
Plan. If no arrangement is made or if such arrangement is insufficient in
satisfying such applicable requirements, the Employer may provide, at its
complete and sole discretion, for such withholding, tax, and other payments as
may be required, including, without limitation, by the reduction of amounts
otherwise payable to the Participant. If the Employer pays such amounts on
behalf of the Participant or a Beneficiary, the Employer shall be entitled to
recover such amounts on demand with interest at the Wall Street Journal Prime
Rate compounded monthly.
8.6    Assumptions and Methodology. The Administrator shall establish the
assumptions and methodology of calculation used in determining the present or
future value of benefits, earnings, payments, fees, expenses or any other
amounts required to be calculated under the terms of the Plan. Such assumptions
and methodology shall be made available to Participants upon request and may be
changed from time to time by the Administrator.


16



--------------------------------------------------------------------------------





8.7    Adoption by Participating Company. The Administrator may authorize any
subsidiary or affiliate within the Company’s controlled group (within the
meaning of Code Section 414(b) or 414(c)) to adopt the Plan and become a
Participating Company. Except to the extent a subsidiary or affiliate of the
Company is specifically identified as a Participating Company in Section 1.21,
in order to become a Participating Company, such entity shall deliver to the
Administrator a corporate resolution evidencing adoption of the Plan by the
Board of Directors of the Participating Company, subject to the consent and
approval of the Administrator. Each Participating Company, by adopting the Plan,
agrees to comply with any requirements of the Administrator with respect to
administration of the Plan and authorizes the Administrator and/or the Company
to act as its agent in all transactions in which the Administrator believes such
agency will facilitate administration of the Plan, including, without
limitation, amendment or termination of the Plan. A Participating Company may
independently terminate its participation in the Plan under the same terms and
conditions provided in Article 5.
8.8    Trust. The Employer shall be responsible for the payment of all benefits
under the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Employer’s creditors. Benefits paid to the Participant from
any such trust or trusts shall be considered paid by the Employer for purposes
of meeting the obligations of the Employer under the Plan.
Article 9
Miscellaneous
9.1    Successors of the Employer. The rights and obligations of the Employer
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Employer.
9.2    Employment Not Guaranteed. Nothing contained in the Plan shall give any
Participant the right to continued employment with the Employer or affect the
right of the Employer to dismiss any Participant. The adoption and maintenance
of the Plan will neither constitute a contract of employment between the
Employer and any Participant nor constitute consideration for, or an inducement
to or condition of, the employment or services of any Participant.
9.3    Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
9.4    Captions. The captions of the articles, paragraphs and sections of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
9.5    Validity. If any provision of the Plan is deemed invalid, illegal, or
unenforceable by appropriate authority under the law of any jurisdiction
applicable to the Plan, the same shall not affect, in any respect whatsoever,
the validity, legality, or enforceability of any other provision of the Plan,
and the Plan shall continue, to the fullest extent permitted by law, as if such
invalid, illegal, or unenforceable provision were omitted and/or modified by
such appropriate authority so as to preserve its validity, legality, or
enforceability, unless such omission or modification would substantially impair
the rights or benefits under the Plan of any affected Participant or
Beneficiary, the Company, the Employer, or the Administrator.
9.6    Waiver of Breach. The waiver by the Employer of any breach of any
provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.


17



--------------------------------------------------------------------------------





9.7    Notice. Any notice or filing required or permitted to be given to the
Administrator, the Employer, the Participant or his or her Beneficiaries under
the Plan shall be sufficient if in writing and either (a) hand-delivered, (b)
sent by facsimile or other electronic media, as determined to be acceptable to
the Administrator or the Employer, or (c) sent by a private delivery service,
U.S. first-class, registered or certified mail, in the case of the Administrator
or the Employer, to the principal office of the Company, directed to the
attention of the Administrator, and in the case of the Participant or
Beneficiary, to the last known address of such Participant or Beneficiary
appearing on the employment records of the Employer. Notice to the Administrator
or the Employer shall be deemed given as of the date of actual receipt by the
Administrator. Notice to the Participant or Beneficiary shall be deemed given:
if delivery is made by hand as of the date of hand delivery; if delivery is made
by facsimile or other acceptable electronic media, as of the date documented by
the transmitting party of successful transmission; if notice is provided by a
private delivery service, as of the date documented by the private delivery
service of successful delivery; or, if notice is provided by U.S. first-class,
registered, or certified mail, as of the date shown on the postmark (including
postmark on the receipt for registration or certification).
9.8    Inability to Locate Participant or Beneficiary. It is the responsibility
of the Participant and, upon the death of the Participant, his or her
Beneficiary to apprise the Administrator of any change in address of the
Participant or Beneficiary. Neither the Administrator nor the Company is
required to search for or locate any person entitled to benefits under the Plan.
If the Administrator attempts to notify a person that he or she is entitled to
benefits under the Plan, and such person fails to claim his or her benefits or
make his or her whereabouts known to the Administrator within a reasonable
period of time after the notification is sent to such person, the benefits
payable to such person shall be forfeited; provided that such benefits shall be
reinstated if the person entitled thereto subsequently makes a claim for the
forfeited benefits.
9.9    Incompetence. If the Administrator determines in its complete and sole
discretion that a benefit under the Plan is to be paid to a minor, a person
declared legally incompetent or to a person incapable of handing the disposition
of that person's property, the Administrator may direct payment of such benefit
to the guardian, legal representative or person having the care and custody of
such minor, incompetent or incapable person. The Administrator may require proof
of minority, incompetence, incapacity or guardianship, as it may deem
appropriate prior to distribution of the benefit. Any payment of a benefit shall
be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.
9.10    Errors in Benefit Statement or Distributions. In the event an error is
made in a benefit statement, such error shall be corrected on the next benefit
statement following the date such error is discovered. In the event of an error
in a distribution, the Participant’s Account shall, immediately upon the
discovery of such error, be adjusted to reflect such under or over payment and,
if possible, the next distribution shall be adjusted upward or downward to
correct such prior error. If the remaining balance of a Participant’s Account is
insufficient to cover an erroneous overpayment, the Company may, at its complete
and sole discretion, offset other amounts payable to the Participant from the
Employer (including, without limitation, salary, bonuses, expense
reimbursements, severance benefits or other employee compensation benefit
arrangements, as allowed by law) or bring an action or proceeding against the
Participant or Beneficiary to recoup the amount of such overpayment(s).
9.11    ERISA Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that is unfunded and maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA and therefore to be exempt from Parts
2, 3 and 4 of Title I of ERISA. The Plan shall be administered and interpreted
in a manner consistent with such intent.


18



--------------------------------------------------------------------------------





9.12    Effect on Other Plans. The benefits provided for a Participant and the
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program sponsored or
maintained by the Employer. The Plan shall supplement and shall not supersede,
modify, or amend any other such plan or program, except as may otherwise be
expressly provided.
9.13    Applicable Law. The Plan shall be administered and construed in
accordance with applicable federal laws and, to the extent not inconsistent
therewith or preempted thereby, with the laws of the State of Illinois,
determined without regard to the choice of law rules of any jurisdiction.
Without limiting the generality and applicability of the foregoing and
notwithstanding any provision in the Plan to the contrary, if and to the extent
that the payment of any Plan benefits would otherwise violate the requirements
of Code Section 409A, (a) such Plan benefits shall be paid under such other
conditions determined by the Administrator that cause the payment of such
benefits to comply with Code Section 409A and the Plan shall be construed and
administered accordingly to achieve that objective, and (b) in the event of any
inconsistency between the terms of the Plan and Code Section 409A, the terms of
Code Section 409A shall prevail and govern.
9.14    Responsibility for Legal Effect. No representations or warranties,
express or implied, are made by any Employer or the Administrator, and neither
any Employer nor the Administrator assumes any responsibility concerning the
legal, tax, or other implications or effects of the Plan.


19



--------------------------------------------------------------------------------





SUPPLEMENT A
Special Provisions to Comply With the Linkage Requirements of
Internal Revenue Code Section 409A
Article I - Purpose and Background
1.1    Purpose, Use of Terms. The purpose of this Supplement A is to set forth
the special provisions that apply to any Participant in the Plan who is also a
Participant in the Navistar, Inc. Supplemental Executive Retirement Plan (the
“SERP”) on the Effective Date of this Supplement (or may become a Participant in
the SERP after the Effective Date and prior to January 1, 2012). The amount,
time and form of payment of Grandfathered Amounts under the SERP shall be
disregarded for purposes of this Supplement A. Except where the context
indicates to the contrary, terms used and defined in the Plan shall have the
same respective meanings for purposes of this Supplement A. Notwithstanding the
foregoing, however, for purposes of this Supplement A, the term or expression
“Participant in the SERP” (or words to that effect) shall mean an individual
eligible to participate in the SERP pursuant to Section 2 of the SERP, without
regard to whether such individual has attained age 55. The special provisions of
this Supplement A shall not apply to a Participant in the Plan who first becomes
a Participant in the SERP on or after January 1, 2012.
1.2    Effective Date of this Supplement. This Supplement A shall be effective
as of January 1, 2009. Supplement A shall be effective with respect to the total
balance of the Participant’s Account(s) (as defined in Section 1.1 of the Plan).
1.3    Timing of Commencement of Payments. Notwithstanding anything in the Plan
to the contrary, payment of the Participant’s Account balance shall commence on
the first day of the month coincident with or next following the date on which a
Participant experiences a Termination of Employment; provided however, that (a)
in the event a Participant is eligible, upon such Termination of Employment, to
receive a benefit under Section 8 of the SERP (a “Grow-in Benefit”), payment of
the Participant’s Account balance shall commence on the Participant’s early
retirement date (as defined in Supplement A of the SERP), which payment date
shall apply whether or not the Participant becomes entitled to the Grow-in
Benefit under the SERP, and (b) in the event a Participant is eligible, upon
such Termination of Employment, to receive a benefit under Section 9 of the SERP
(a “Change in Control Benefit”), payment of the Participant’s Account balance
shall commence on the later of the Termination of Employment or the
Participant’s attainment of age 55, which payment date shall apply whether or
not the Participant becomes entitled to the Change in Control Benefit under the
SERP.
1.4    Form of Payments. Notwithstanding any election a Participant may have
made under Article 4 of the Plan, payment of the Participant’s Account balance
shall be payable for the life of the Participant in the form of a monthly
annuity, which annuity shall be determined based on the Participant’s Account
balance as of the date upon which benefit payments commence pursuant to Section
1.3 of this Supplement A. The amount of such monthly annuity shall be determined
using the same reasonable actuarial assumptions as are used under the SERP.


20



--------------------------------------------------------------------------------





1.5    Special Provisions Relating to Disability.
(a)    A Participant who has attained age 55 and completed 5 Years of Service
and who thereafter while in the employment of the Company is determined to be
totally and permanently disabled, as defined in paragraph (b) below, prior to
reaching age 65, and for whom benefit payments have not commenced in accordance
with Section 4.1 of the Plan, may elect to Retire on or after his/her Disability
Retirement Date and shall be entitled to receive a Disability Retirement Benefit
as specified in paragraph (d) below. Subject to paragraph (c) below, a
Participant’s “Disability Retirement Date” shall be the later of (1) or (2)
below:
(1)    the first day of the month following the month in which required evidence
of disability is received, except that the notification under subparagraph (b)
(2) will be deemed to have been received in the month the Social Security
disability award is effective; or
(2)    the first day of the month next following the date that is six months
after the commencement date of such disability.
(b)    A Participant shall be deemed to be “totally and permanently disabled”
when:
(1)    on the basis of objective medical evidence, it is determined by the
Company that he/she is wholly and permanently prevented from engaging in any
occupation or employment for wage or profit (except for purposes of
rehabilitation) as a result of bodily injury or disease, either occupational or
non-occupational in cause, but excluding disabilities resulting from service in
the armed forces of any country for which he/she receives a military pension,
and
(2)    notification is received that the Participant is eligible for and
receiving disability income benefits under the Federal Social Security Act.
(c)    For purposes of this Section 1.5, a Participant may elect to Retire due
to disability not later than the date which is 29 months following the
commencement of such Participant’s bona fide leave of absence due to disability
(unless the Participant has a right to reemployment (pursuant to statute or
contract) for a period in excess of 29 months, in which case such longer period
shall be substituted for the 29 month period referenced above).
(d)     The Disability Retirement Benefit with respect to the Participant’s
Account balance for a Participant who Retires under this Section 1.5 shall be
payable for the life of the Participant in the form of an annuity, which annuity
shall be determined based on the Participant’s Account balance as of the date
upon which the Participant Retires under this Section 1.5. The amount of such
monthly annuity shall be determined using the same reasonable actuarial
assumptions as are used under the SERP.
1.6    Conflicts between the Plan and this Supplement. This Supplement A
together with the Plan comprises the Plan with respect to the employees and
amounts covered under this Supplement. In the event of any inconsistencies
between the provisions of the Plan and the provisions of this Supplement A, the
terms and provisions of this Supplement A shall supersede the other provisions
of the Plan to the extent necessary to eliminate such inconsistencies. By way of
further clarification, for any Participant who is covered by this Supplement A:


21



--------------------------------------------------------------------------------





(a)    The date as of which monthly annuity benefits are scheduled to commence
pursuant to the provisions of Section 1.3 of this Supplement A (including the
special circumstances under paragraphs (a) and (b) therein) shall be referred to
hereinafter as the “Annuity Starting Date.” The date upon which monthly annuity
benefits actually commence shall be subject to delay for any Participant who is
a Specified Employee as of his or her Termination of Employment as described in
Section 1.6(b) of this Supplement A.
(b)    The definition of the term “Settlement Date” shall be modified to read as
follows: Settlement Date shall mean the Annuity Starting Date; provided that, in
the case of any Participant who is a Specified Employee as of his or her
Termination of Employment (other than by reason of death), the Settlement Date
shall be the later of (i) the Annuity Starting Date and (ii) the first day of
the sixth month following the first day of the month coincident with or next
following the date on which a Participant experiences a Termination of
Employment; provided further, however, that in the case of the Participant’s
death before any payment from his or her Account is made, including, if
applicable, during the delay period indicated above in this paragraph,
Settlement Date shall mean the date on which the Participant’s Account (or any
portion thereof) is paid to his or her Beneficiaries (or, in the event the
provisions of Section 2.4 of this Supplement A apply, the date on which the
first monthly survivor benefit is paid). In the event of the delay described in
the preceding sentence, on the first date on which such benefit payments may be
paid to the Participant at the end of such six-month period (or upon an earlier
payment in the event of death), the Participant shall receive payment of all
monthly benefit payments due from his/her Annuity Starting Date, with an
appropriate adjustment for interest for delayed payment (computed in a manner
consistent with computing interest adjustments for delayed pension payments
under Section 4.7 of the SERP).
(c)    The definition of the term “Valuation Date” shall be modified to read as
follows: Valuation Date shall mean the Annuity Starting Date.
(d)    Consistent with Section 1.4 of this Supplement A, for any Participant
whose Termination of Employment occurs prior to January 1, 2013, no Employer
Contributions or notional earnings not already credited to such Participant’s
Account as of the date of such Termination of Employment under the Plan’s
standard provisions (that is, without regard to this Supplement A) shall be
credited to such Participant’s Account following such Termination of Employment.
(e)    Consistent with Section 1.4 of this Supplement A, for any Participant
whose Termination of Employment occurs on or after January 1, 2013:
(1)    Employer Contributions for the Plan Year in which occurs the
Participant’s Termination of Employment and/or for the prior Plan Year, which
have not already been made and credited to such Participant’s Account as of the
date of such Termination of Employment under the Plan’s standard provisions
(that is, without regard to this Supplement A) may, at the Employer’s complete
and sole discretion, be made and credited to such Participant’s Account as of
the date of such Termination of Employment; and
(2)    notional earnings not already credited to such Participant’s Account
balance as of the date of such Termination of Employment under the Plan’s
standard provisions (that is, without regard to this Supplement A) shall be
credited to such Participant’s Account as of the date of such Termination of
Employment.


22



--------------------------------------------------------------------------------





Article II - Other Provisions
2.1    Definition of “Retire”. For purposes of this Supplement A, the terms
“Retire” or “Retired” or “Retires” shall mean an Eligible Employee’s termination
of employment with the Company and all of its affiliates (other than by reason
of death) on or after his/her Normal Retirement Date, Early Retirement Date or
Disability Retirement Date, whichever is applicable; provided that such
Participant’s termination of employment must be deemed a “separation from
service” within the meaning of Treasury Regulation 1.409A-1(h) (using a
percentage of 80% to determine the controlled group of corporations and
businesses under common control). For purposes of this Section 2.1 of Supplement
A, the terms Normal Retirement Date and Early Retirement Date shall have the
same respective meanings as defined in Section 1 of the SERP.
2.2    Narrower Definition of “Change in Control”. For purposes of Sections 1.26
and 3.2 of the Plan, a “Change in Control” shall be deemed to have occurred only
if both the conditions of Section 1.7 of the Plan and the following conditions
have been met:
(A)     any “Person” or “group” (as such terms are used in Section 13 (d) and 14
(d) of the Securities Exchange Act of 1934) other than employee or retiree
benefit plans or trusts sponsored or established by the Parent (hereinafter
“NIC”) or the Company is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934), directly or indirectly, of
securities of NIC representing 25% or more of the combined voting power of NIC’s
then outstanding securities, (B) as the result of, or in connection with, any
cash tender offer, exchange offer, merger or other business combination, sale of
assets, proxy or consent solicitation, contested election or substantial stock
accumulation (a “Control Transaction”), the members of the Board of Directors of
NIC immediately prior to the first public announcement relating to such Control
Transaction shall immediately thereafter, or within two years, cease to
constitute a majority of the Board of Directors of NIC or (C) any dissolution or
liquidation of NIC or the Company or an agreement for the sale or disposition of
all or substantially all (more than 50%) of the assets of NIC or the Company
occurs. Notwithstanding the foregoing, the sale or disposition of any or all of
the assets or stock of Navistar Financial Corporation, and each successor
thereto, shall not be deemed a Change in Control.
2.3    Narrower Definition of “reasons other than ‘Cause’ ”. For purposes of
Sections 3.2 and 4.2 of the Plan, the term “Cause,” as used in the expression:
“reasons other than ‘Cause’ ”, shall meet either the definition in Section 3.2
of the Plan or the following alternative definition:
For purposes of Section 2.2 of this Supplement A, the term “Cause” shall mean
termination by the Company for willful misconduct involving an offense of a
serious nature, for conviction of a felony as defined by the state in which the
act was committed or for continued intentional failure to perform required
duties with the Company after written notice of such failure.


23



--------------------------------------------------------------------------------





2.4    Payment on Death.
(a)    In lieu of the lump sum Death Benefit otherwise provided under Section
4.3 of the Plan, the event of a Participant’s death, the Participant’s surviving
spouse who has been married to the Participant for at least one year prior to
the date of death shall be entitled to a monthly survivor benefit payable for
the remainder of such spouse’s lifetime, which shall be of an amount equal to
the monthly benefit determined pursuant to Section 1.4 of this Supplement A,
payable for the life of the spouse (rather than for the life of the
Participant), provided further that the Participant neither (1) is a Former MRO
Participant who dies prior to Retirement (as defined in Section 1.26 of the
Plan) on or after an involuntarily Termination of Employment (for reasons other
than Cause) occurring on or after January 1, 2008, unrelated to a Change in
Control, nor (2) dies prior to the attainment of age 55, nor (3) dies prior to
the completion of 5 years of Credited Service (as defined in the SERP).
(b)    Neither the provisions of Section 4.3 of the Plan nor of Section 2.4(a)
of this Supplement A shall apply in the case of a Participant whose benefits
have commenced in the form of a monthly annuity pursuant to Sections 1.3 and 1.4
of this Supplement A.
(c)    For further clarity, the provisions of Section 4.3 of the Plan shall
continue to apply in the case of a Participant (1) described in paragraph (1),
(2), or (3) of Section 2.4(a) of this Supplement A, or (2) who does not have
surviving spouse who has been married to the Participant for at least one year
prior to the date of death, if otherwise eligible thereunder.


24



--------------------------------------------------------------------------------





SUPPLEMENT B
Special Transition Provisions for January 1, 2014 MRO Participants
Article I-Purpose and Background
1.1    Purpose, Use of Terms. The purpose of this Supplement B is to set forth
the special transition provisions that apply to certain January 1, 2014 MRO
Participants (as defined in Section 1.17 of the Plan). Of necessity, in
accordance with the provisions of the MRO, any January 1, 2014 MRO Participant
will have a date of birth that is on or prior to January 1, 1960. The purpose of
this Supplement B is to set forth the special transition provisions that apply
with regard to any such Participant whose date of birth is subsequent to January
1, 1959; such special transition provisions shall apply from the Effective Date
of this Supplement until such time as any such Participant attains age
fifty-five (55) (which, by necessity, shall occur on or prior to January 1,
2015). Except where the context indicates to the contrary, terms used and
defined in the Plan shall have the same respective meanings for purposes of this
Supplement B. Notwithstanding the foregoing, however, for purposes of this
Supplement B, the terms or expressions “January 1, 2014 MRO Participant,” “MRO
Participant” and “Participant in the MRO” (or words to that effect) shall mean
an individual eligible to participate in the MRO pursuant to Section 2 of the
MRO, without regard to whether such individual has reached his or her Actual
Retirement Date. Participants covered by this Supplement B will hereinafter be
referred to as “Supplement B Participants.”
1.2    Effective Date and Duration of this Supplement. This Supplement B shall
be effective January 1, 2014.
1.3    Definition of “Retirement”. For purposes of Section 1.26 of the Plan, the
term “Retirement” shall include the date on which the following event occurs:
attainment of age 55, in the case of a Supplement B Participant, upon an
involuntary Termination of Employment (for reasons other than Cause) occurring
on or after January 1, 2014, unrelated to a Change in Control.
1.4    Vesting of Accounts. For purposes of Section 3.2 of the Plan, all amounts
credited to a Participant’s Account shall be vested and nonforfeitable, in the
case of any Supplement B Participant, upon an involuntary Termination of
Employment (for reasons other than Cause) occurring on or after January 1, 2014,
(if not already so vested and nonforfeitable at the time of such event under the
standard provisions of Section 3.2 of the Plan, that is, without regard to this
Supplement B).
1.5    Termination and Forfeiture. For purposes of Section 4.2 of the Plan, in
the case of any Supplement B Participant, in the event of an involuntary
Termination of Employment (for reasons other than Cause) occurring on or after
January 1, 2014, the Participant’s Account shall not be forfeited in accordance
with Section 3.2, and benefits, if any, otherwise owed under the Plan to the
Participant or, following the Participant’s death, his or her Beneficiaries,
shall be payable.
1.6    Death Benefit. The provisions of Section 4.3 of the Plan shall also apply
with respect to a Supplement B Participant who dies on or after an involuntarily
Termination of Employment (for reasons other than Cause) occurring on or after
January 1, 2014, unrelated to a Change in Control, but prior to the date on
which all amounts then credited to his or her Account have been fully
distributed in accordance with the terms of the Plan.


25



--------------------------------------------------------------------------------





1.7    Amendment and Termination of the Plan. For purposes of Section 5.1 of the
Plan in the event of the amendment or termination of the Plan, unless and to the
extent otherwise required by applicable law, no such amendment or termination
may reduce the Account balance immediately preceding the date on which it is
adopted or becomes effective, whichever is later, with respect to any Supplement
B Participant. If the Company terminates the Plan, in part or its entirety,
notwithstanding any other provision of the Plan to the contrary, additional
Years of Service or age for such Supplement B Participant shall be credited
under the Plan for the purpose of determining such affected Supplement B
Participant’s eligibility for Retirement with respect to the period after the
effective date of such Plan termination.
1.8    Payment on Death. For purposes of Section 2.4 of Supplement A of the
Plan, the description in paragraph (1) of subsection (a) of said Section 2.4
shall be expanded to include the following:
“or a January 1, 2014 MRO Participant who dies prior to Retirement on or after
an involuntarily Termination of Employment (for reasons other than Cause)
occurring on or after January 1, 2014, unrelated to a Change in Control,”
1.9    Conflicts between the Plan and this Supplement. This Supplement B
together with the Plan comprises the Plan with respect to the employees and
amounts covered under this Supplement. In the event of any inconsistencies
between the provisions of the Plan and the provisions of this Supplement B, the
terms and provisions of this Supplement B shall supersede the other provisions
of the Plan to the extent necessary to eliminate such inconsistencies.


* * * * * * *




DM_US 72831820-2.073825.0022




26

